Citation Nr: 0113878	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to December 
1946 and from October 1950 to August 1951.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a November 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to TDIU.  


REMAND

The veteran claims entitlement to a total disability 
evaluation based on individual unemployability (TDIU), as a 
result of service-connected disabilities.  However, a review 
of the record reveals that additional development is required 
prior to further Board review of the veteran's appeal. 

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2098-99 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In this case, the veteran is currently service-connected for 
dysthymic disorder with conversion history, evaluated as 50 
percent disabling and bilateral hearing loss, evaluated as 30 
percent disabling.  In April 1999, the veteran filed a claim 
for TDIU.  The veteran's VA-Form 21-8940 (Veteran's 
Application For Increased Compensation Based On 
Unemployability), reveals that he has a high school education 
and that he took some college teaching courses in 1949 and 
1950.  The application also reflects that the veteran 
reported that he was last employed on a full-time basis from 
1974 to 1978, when he worked as a maintenance worker.  

The veteran was afforded VA examinations in June 1999 and 
August 1999.  The June 1999 VA examination report reflects 
that the veteran reported that he was last employed as a 
janitor in approximately 1974 when he was laid off because of 
his frequent falling.  The examiner indicated that the 
veteran's C-file was not available and was not reviewed in 
conjunction with the examination.  The examiner diagnosed the 
veteran with insulin-dependent diabetes mellitus, peripheral 
arteriosclerosis, hypertension, aortic sclerosis without 
stenosis, hepatomegaly and no congestive heart failure.  The 
examiner did not give any opinion regarding the veteran's 
ability to maintain gainful employment, or an opinion 
regarding the impact that the veteran's service-connected 
dysthymic disorder with conversion history or bilateral 
hearing loss had on the veteran's ability to maintain gainful 
employment.

The veteran was afforded another VA examination in August 
1999.  Again, the examiner indicated that the C-file was not 
available for review and that all information was obtained 
from an interview with the veteran and from a review of 
hospital records provided by the veteran.  The examiner noted 
that the veteran reported that he had not worked since 1981.  
The examiner diagnosed the veteran with dysthymic disorder, 
sensorineural hearing loss, coronary artery disease, 
hypertension, insulin-dependent diabetes mellitus, obesity 
and vertigo.  The examiner did not give an opinion regarding 
the veteran's ability to maintain gainful employment, or an 
opinion regarding the impact of the veteran's service-
connected disabilities on his ability to maintain gainful 
employment.

Based on a review of the record, the Board concludes that in 
order to comply with the VA's duty to assist, the veteran 
should be afforded a current VA examination in order to 
determine whether his service-connected disabilities prevent 
him from maintaining gainful employment.  Thus, in order to 
give the veteran every consideration with respect to the 
present appeal, it is the Board's opinion that this matter 
should be remanded in order for the veteran to be afforded 
current VA examinations.  Accordingly, this matter is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
general medical examination and a 
psychiatric examination (and additional 
special examinations, if indicated) in 
order to thoroughly evaluate his service-
connected disorders.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners prior to the 
examinations.  The veteran's service-
connected disabilities should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  

Each examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice- 
connected disorders, without regard to 
the age of the veteran.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to TDIU.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





